

114 HR 6535 IH: Nuclear Sanity Act
U.S. House of Representatives
2016-12-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6535IN THE HOUSE OF REPRESENTATIVESDecember 27, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the President to obtain written approval from the Secretary of Defense and the Secretary
			 of State prior to the use of nuclear weapons by the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Nuclear Sanity Act. 2.Nuclear weapon use approval process (a)In generalExcept in a case of a physical attack on the territory of the United States by the military force of a foreign government, or in a case in which it is impossible for the President to establish communications with the Secretary of Defense and the Secretary of State for a 24-hour period, the President shall obtain the approval of the Secretary of Defense and the Secretary of State prior to the use of nuclear weapons by the United States.
 (b)Form of approvalThe approval under this section shall be in writing unless the approving official deems approval in writing impracticable, in which case it may be oral. Written approval under this section may be transmitted to the President by electronic means.
			(c)Violations
 (1)The United States military shall disregard all orders from the President in violation of this section.
 (2)Any violation or attempted violation of this section shall be deemed a high crime or misdemeanor under the United States Constitution. (d)DefinitionIn this section, the term territory of the United States means the States, the District of Columbia, Puerto Rico, and the territories of the United States, whether or not incorporated or organized.
			